Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 15, 2019

                                       No. 04-19-00498-CV

                          IN THE INTEREST OF C.L.G., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-EM5-03031
                         Honorable Angelica Jimenez, Judge Presiding


                                          ORDER
        Appellant’s brief, filed November 13, 2019, violates Texas Rule of Appellate Procedure
9.9(a) because the brief and appendix contain sensitive data. Specifically, the brief contains the
minor child’s full name; documents in the appendix contain the minor’s child’s full name, date of
birth, and social security number; and documents in the appendix contain the parties’ social
security numbers and/or other “sensitive data,” as that term is defined in Rule 9.9(a)(1).

       It is therefore ORDERED that the brief and appendix filed by the appellant are
STRICKEN from our record. It is FURTHER ORDERED that appellant file an amended,
redacted brief and appendix no later than ten (10) days from the date of this order. Because
appellee has been served with a copy of the brief, this order does not affect the deadline for filing
the appellee’s brief.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2019.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court